UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 20-1688


ADESIJUOLA OGUNJOBI,

                Plaintiff - Appellant,

          and

TOKS BANC CORP; TOKS; 5 WORLD MARKETS CORPORATION; WORLD
MARKETS TRANSFER AGENCY CORPORATION; GLOBAL PROSPERITY
CORPORATION; UNITED STATES OF AMERICA; THE PEOPLE’S
REPUBLIC OF CHINA; ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC); TREASURY DEPARTMENT OF THE
UNITED STATES; FEDERAL RESERVE BOARD OF THE UNITED STATES;
FEDERAL RESERVE BANK OF RICHMOND; INTERNATIONAL OLYMPIC
COMMITTEE; ASSOCIATION OF TENNIS PROFESSIONALS; WOMEN’S
TENNIS PROFESSIONALS; INTERNATIONAL TENNIS FEDERATION;
NATIONAL    FOOTBALL          LEAGUE;     NATIONAL BASKETBALL
ASSOCIATION; MAJOR LEAGUE BASEBALL; MAJOR LEAGUE SOCCER;
CHARLES, PRINCE OF WALES; IDRIS ELBA, Actor, Singer, Producer;
SABRINA DHOWRE ELBA, Fashion Model; DAK PRESCOTT, Quarterback;
DALLAS COWBOYS; BRIAN ALLEN, Offensive Lineman; LOS ANGELES
RAMS; MADONNA LOUISE CICCONE, Singer, Songwriter; DEMOCRATIC
PARTY; REPUBLICAN PARTY; MEMBERS OF THE CLASS AND
SUBCLASSES, and those similarly situated,

                Plaintiffs,

          v.

UNITED NATIONS; WORLD HEALTH ORGANIZATION; CENTERS FOR
DISEASE CONTROL AND PREVENTION,

                Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00393-HEH)


Submitted: December 31, 2020                                      Decided: January 12, 2021


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Adesijuola Ogunjobi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Adesijuola Ogunjobi appeals the district court’s order dismissing his civil action for

lack of subject matter jurisdiction. We have reviewed the record and conclude that the

district court correctly determined that Ogunjobi’s complaint failed to demonstrate a basis

for subject matter jurisdiction.   However, the district court erred by dismissing the

complaint with prejudice. Fed. R. Civ. P. 41(b); see S. Walk at Broadlands Homeowner’s

Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal

for ... [a] defect in subject matter jurisdiction[ ] must be one without prejudice, because a

court that lacks jurisdiction has no power to adjudicate and dispose of a claim on the

merits.”).

       Accordingly, we affirm the district court’s judgment to the extent that it dismissed

the complaint for lack of subject matter jurisdiction, but vacate the judgment to the extent

that the dismissal was with prejudice, and remand to the district court for dismissal of the

case without prejudice. We also deny Ogunjobi’s motions to reverse the dismissal of his

complaint and to waive submission of an informal brief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                      VACATED IN PART,
                                                                       AND REMANDED




                                             3